Case 0:21-cv-61306-WPD Document 17 Entered on FLSD Docket 07/15/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                        Case no. 21-CV-61306-WPD

  JOHN ALBERICO,

         Plaintiff,

  v.

  EXPERIAN INFORMATION SOLUTIONS, INC.,
  EQUIFAX INFORMATION SERVICES, LLC,
  and TRANS UNION, LLC,

        Defendants.
  _____________________________________/


                                    ORDER TO SHOW CAUSE


         On June 28, 2021, this Court entered its initial Order, which required the parties to submit

  appropriate dismissal papers within ten (10) calendar days of notifying the Court that the case

  has settled. See [DE 4]. On July 1, 2021, a Notice of Pending Settlement With Respect to

  Defendant Equifax Information Services, LLC was filed. See [DE 14]. However, as of the date

  of this Order, a stipulation, notice, or motion for dismissal has not been filed with the Court.

           Accordingly, it is ORDERED AND ADJUDGED that no later than July 22, 2021, the

  parties shall either file the appropriate dismissal documents or show cause why they have not

  been filed.

         DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  15th day of July, 2021.




                                                    1
Case 0:21-cv-61306-WPD Document 17 Entered on FLSD Docket 07/15/2021 Page 2 of 2




  cc: counsel of record




                                       2
